DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 20, the claim recites “the anchor coat layer is (i) a layer containing (a) an acrylic resin having a carboxyl group… or (ii) a layer comprising a cured product of a composition containing (a) an acrylic resin having a carboxyl group, (b) a polyisocyanate and (c) optionally, an additive, which does not contain a silane coupling agent, the acrylic resin is an acrylic polyol resin, and a mass ratio MA/MI of the content MA of the acrylic polyol resin to the content MI of the polyisocyanate in the composition is 4/6 or more and 7/3 or less” in lines 6-13. The scope of the claim is unclear because in a case where the anchor coat layer is (i) a layer containing an acrylic resin having a carboxyl group, there is no polyisocyanate present, and thus it is unclear how the claimed mass ratio of the content of the acrylic polyol resin to the content of the polyisocyanate is being met since there is no polyisocyanate present. It is suggested that Applicant amend claim 20 to recite “in the case of (ii) a mass ratio MA/MI of the content…” in place of “a mass ratio MA/MI of the content…”. For the purposes of examination, the claim has been interpreted as if the ratio is only required in situation (ii).
Claims 21-22 are rejected under 35 U.S.C. 112(b) due to their ultimate dependency on claim 20.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-8, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwagata et al. (JP 2014-069389 A, “Kuwagata”) in view of Ishii (JP 2015-208908 A) and Hayashi et al. (JP 2003-001745 A, “Hayashi”). It is noted that the disclosures of Kuwagata and Ishii are based off machine translations of the references included with the Office action mailed 24 September 2020, except for the figures of Kuwagata, which are from the original document, and that the disclosure of Hayashi is based off a machine translation of the reference included with this action.
With respect to claims 1 and 20, Kuwagata discloses a gas barrier laminate film having a resin substrate 11 coated with an anchor coat layer 12 and a vapor deposition film 13 (Abstract, Fig. 1). The resin substrate is made from polymers ([0021]), and thus is a polymer film. The vapor deposition layer is made from metal oxides including silicon oxide or aluminum oxide ([0040]). The anchor coat layer is made from an acrylic polyol having a carboxyl group and an isocyanate compound ([0024]); the isocyanate compound has 2 or more isocyanate groups in the molecule and includes polymers ([0034-0035]), i.e. the isocyanate compound is a polyisocyanate. Thus, the anchor coat layer is a layer consisting of a cured product of an acrylic resin having a carboxyl resin and a polyisocyanate. The thickness of the anchor coat layer is 0.1 µm to 0.5 µm ([0038]), i.e. 100 nm to 500 nm, which overlaps the presently claimed range. As can be seen from Fig. 1 below, the resin substrate 11, i.e. polymer film, and the vapor deposition film 13, i.e. metal oxide layer, are laminated with the anchor coat layer 12 interposed therebetween.

    PNG
    media_image1.png
    214
    374
    media_image1.png
    Greyscale

Kuwagata does not disclose a mass ratio MA/MI of the content MA of the acrylic polyol resin to the content MI of the polyisocyanate in the composition being 4/6 to 7/3, nor does Kuwagata disclose an atomic ratio N/C of nitrogen to carbon, obtained by analyzing the anchor coat layer by X-ray photoelectron spectroscopy (XPS), being in a range of 0.11 to 0.35.
Ishii teaches a layer made from an acrylic resin ([0031]) and having an isocyanate group where the atomic number ratio of nitrogen to carbon N/C calculated by X-ray photoelectron spectroscopy (XPS) is in the range of 0.1 to 1.0, overlapping with that presently claimed, in order to ensure good flexibility of the layer ([0030]).
Kuwagata and Ishii are analogous inventions in the field of gas barriers made from acrylic resins containing isocyanate compounds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor coat layer of Kuwagata to have an atomic ratio N/C of nitrogen to carbon, obtained through XPS analysis, in a range taught by Ishii, including values presently claimed, in order to provide a layer with good flexibility (Ishii, [0030]).
Kuwagata in view of Ishii does not disclose a mass ratio MA/MI of the content MA of the acrylic polyol resin to the content MI of the polyisocyanate in the composition being 4/6 to 7/3.
Hayashi teaches an anchor coat layer having an acrylic polyol and isocyanate compound (page 3, “The anchor coat layer 2… As the material… Specifically, an organic polymer obtained by a two-component reaction of a polyol such as an acrylic polyol… with an isocyanate compound…”). The anchor coat layer improves the wettability, uniform film forming property, and adhesion of the gas barrier coating to the base material, and provides enhanced gas barrier properties (page 3, “On the other hand, the anchor coat layer 2…”), and has a content ratio of acrylic polyol to isocyanate compound of 70/30 (page 6, “(Preparation of Anchor Coating Solution)… to obtain an anchor coat liquid”), i.e. a mass ratio of acrylic polyol to isocyanate of 7/3.
Kuwagata in view of Ishii and Hayashi are analogous inventions in the field of anchor coating layers made from acrylic polyols and isocyanates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor coating layer of Kuwagata in view of Ishii to have a content ratio of acrylic polyol to isocyanate compound of 7/3 as taught by Hayashi in order to provide an anchor coat layer having improves wettability, uniform film forming property, and adhesion of the gas barrier coating to the base material, and providing enhanced gas barrier properties (Hayashi, page 3. “On the other hand, the anchor coat layer 2…”).
With respect to claims 7-8 and 21-22, Kuwagata discloses the presence of an overcoat layer 21 atop the vapor deposition film layer 13 (i.e., metal oxide layer), which is made from a water-soluble polymer such as polyvinyl alcohol resin ([0046-0047], [0049]); as can be seen in Fig. 2 below, the overcoat layer is atop the vapor deposition film 13, and therefore corresponds to the claimed gas barrier covering layer. Further, no other layers are present and thus the gas barrier film consists of the polymer film, the anchor coat layer, the metal oxide layer, and the gas barrier covering layer.

    PNG
    media_image2.png
    304
    478
    media_image2.png
    Greyscale


Claims 1, 7-8, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hachisuka et al. (EP 1 479 513 A1, “Hachisuka”) in view of Ishii (JP 2015-208908 A), Sasaoka et al. (US 2014/0154517 A1, “Sasaoka”), and Hayashi et al. (JP 2003-001745 A, “Hayashi”) and the evidence provided by PubChem (Methacrylic acid and Acrylic acid). It is noted that the disclosure of Ishii is based off a machine translation of the reference included with the Office action mailed 24 September 2020, and the disclosure of Hayashi is based off a machine translation of the reference included with this action.
With respect to claims 1 and 20, Hachisuka discloses a gas barrier film comprising a base film that is made from a polymer ([0012], [0019]), an acrylic anchor coat layer having a thickness of 0.005 µm (5 nm) to 5 µm (5,000 nm) ([0021], [0030]), and a thin film made from silicon oxide or aluminum oxide ([0012], [0032]).
Hachisuka does not disclose wherein the acrylic resin has a carboxyl group, nor wherein the acrylic resin is an acrylic polyol resin, nor a mass ratio MA/MI of the content MA of the acrylic polyol resin to the content MI of the polyisocyanate in the composition being 4/6 to 7/3, nor an atomic ratio N/C of nitrogen to carbon, obtained by analyzing the anchor coat layer by X-ray photoelectron spectroscopy (XPS), being in a range of 0.11 to 0.35.
Ishii teaches a layer made from an acrylic resin ([0031]) and having an isocyanate group where the atomic number ratio of nitrogen to carbon N/C calculated by X-ray photoelectron spectroscopy (XPS) is in the range of 0.1 to 1.0, overlapping with that presently claimed, in order to ensure good flexibility of the layer ([0030]).
Hachisuka and Ishii are analogous inventions in the field of gas barrier layers made from acrylic resins.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acrylic resin of Hachisuka to contain an isocyanate compound and have an N/C ratio as taught by Ishii, including over values presently claimed, in order to provide a layer having good flexibility (Ishii, [0030]).
Hachisuka and Ishii does not disclose wherein the acrylic resin has a carboxyl group, nor wherein the acrylic resin is an acrylic polyol resin, nor a mass ratio MA/MI of the content MA of the acrylic polyol resin to the content MI of the polyisocyanate in the composition being 4/6 to 7/3.
Sasaoka teaches an anchor coat layer containing an acryl polyol, i.e. an acrylic polyol resin, and an isocyanate compound ([0033]). The acryl polyol is obtained by polymerizing 2-hydroxyethyl (meth)acrylate and (meth)acrylic acid in order to enhance the gas barrier properties ([0035]). As evidenced by PubChem, methacrylic acid and acrylic acid have the structures shown below (see Methacrylic acid, page 2, 1.1 2D Structure; and Acrylic acid, page 2, 1.1 2D Structure). It is well-known in the art that carboxyl groups have the structure COOH, which methacrylic acid and acrylic acid have as shown in the box sections of the structures below.
[AltContent: rect][AltContent: rect]
    PNG
    media_image3.png
    149
    206
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    148
    253
    media_image4.png
    Greyscale

Acrylic acid structure		Methacrylic acid structure
Therefore, methacrylic acid and acrylic acid have a carboxyl group as presently claimed (shown in the boxed regions of the acrylic acid structure and methacrylic acid structure), and thus correspond to the acrylic resin having a carboxyl group presently claimed.
Hachisuka in view of Ishii and Sasaoka are analogous inventions in the field of anchor coat layers made from acrylic resins.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acrylic of Hachisuka in view of Ishii to be acrylic polyol made from 2-hydroxyethyl (meth)acrylate and (meth)acrylic acid monomer in order to provide an anchor coat layer with enhanced gas barrier properties (Sasaoka, [0035]). As a result of the combination, the acrylic resin is an acrylic polyol containing a carboxyl group and a polyisocyanate as presently claimed.
Hachisuka in view of Ishii and Sasaoka does not disclose a mass ratio MA/MI of the content MA of the acrylic polyol resin to the content MI of the polyisocyanate in the composition being 4/6 to 7/3.
Hayashi teaches an anchor coat layer having an acrylic polyol and isocyanate compound (page 3, “The anchor coat layer 2… As the material… Specifically, an organic polymer obtained by a two-component reaction of a polyol such as an acrylic polyol… with an isocyanate compound…”). The anchor coat layer improves the wettability, uniform film forming property, and adhesion of the gas barrier coating to the base material, and provides enhanced gas barrier properties (page 3, “On the other hand, the anchor coat layer 2…”), and has a content ratio of acrylic polyol to isocyanate compound of 70/30 (page 6, “(Preparation of Anchor Coating Solution)… to obtain an anchor coat liquid”), i.e. a mass ratio of acrylic polyol to isocyanate of 7/3.
Hachisuka in view of Ishii and Sasaoka and Hayashi are analogous inventions in the field of anchor coating layers made from acrylic polyols and isocyanates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor coating layer of Kuwagata in view of Ishii to have a content ratio of acrylic polyol to isocyanate compound of 7/3 as taught by Hayashi in order to provide an anchor coat layer having improves wettability, uniform film forming property, and adhesion of the gas barrier coating to the base material, and providing enhanced gas barrier properties (Hayashi, page 3. “On the other hand, the anchor coat layer 2…”).
With respect to claims 7-8 and 21-22, Hachisuka further discloses the presence of a plastic film formed atop the metal compound thin film ([0018]), i.e. a gas barrier covering layer on a surface of the metal oxide layer on a side opposite to the anchor coat layer. No other layers are required to be present, and thus the gas barrier film consists of the base film (i.e., polymer film), anchor coat layer, thin film (i.e., metal oxide layer), and plastic film, i.e. gas barrier covering layer.
Claims 1, 7, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (JP 2003-001745 A, “Hayashi”) in view of Ishii (JP 2015-208908 A). It is noted that the disclosure of Hayashi is based off a machine translation of the reference included with this action (except for the figure, which comes from the original document), and the disclosure of Ishii is based off a machine translation of the reference included with the action mailed 24 September 2020.
With respect to claims 1, 7, and 20-21, Hayashi discloses a gas barrier laminate having a substrate 1, anchor coat layer 2, vapor deposition layer 4, and coating layer 5 (page 3, “In the gas barrier laminate shown in FIG. 1…”). The substrate 1 is made from a variety of polymers including polyester (page 3, “Examples of the substrate 1 include polyester films…”), and thus the substrate 1 corresponds to the presently claimed polymer film. The anchor coat layer 2 is made from an acrylic polyol which would necessarily comprise a carboxyl group and isocyanate compound (page 3, “The anchor coat layer 2 is… obtained by a two-component reaction of a polyol such as an acrylic polyol… with an isocyanate compound…”), and has a thickness of 0.001 µm (1 nm) to 1 µm (1,000 nm) (page 4, “The thickness of the anchor coat layer 2 is not particularly limited. However, if the thickness if 0.001 µm or less, the desired adhesion and film-forming property cannot be obtained, and if the thickness is 1 µm or more, it is uneconomical”); the anchor coat layer improves the wettability, uniform film forming property, and adhesion of the gas barrier coating to the base material, and provides enhanced gas barrier properties (page 3, “On the other hand, the anchor coat layer 2…”), and has a content ratio of acrylic polyol to isocyanate compound of 70/30 (page 6, “(Preparation of Anchor Coating Solution)… to obtain an anchor coat liquid”), i.e. a mass ratio of acrylic polyol to isocyanate of 7/3. Thus, the anchor coat layer 2 corresponds to the presently claimed anchor coat layer containing an acrylic resin having a carboxyl group, wherein the acrylic resin is an acrylic polyol resin; this layer does not require the use of additives, as they are optional. The vapor deposition layer 4 is made from an inorganic oxide, such as aluminum oxide (page 5, “As inorganic oxides constituting the vapor deposition layer 4… aluminum oxide (AlOx)… are candidates…”); this layer corresponds to the presently claimed metal oxide layer. The coating layer 5 is made from a water-soluble resin and is applied on the vapor deposition layer 4 (page 5, “Further, when a coating layer 5 composed of… a water-soluble resin is applied on the vapor deposition layer 4…”); this layer corresponds to the presently claimed gas barrier covering layer provided on a surface of the metal oxide layer on a side opposite to the anchor coat layer. As can be seen in the figure below, the anchor coat layer 2 is interposed between the substrate 1 (i.e., polymer film) and the vapor deposition layer 4 (i.e., metal oxide layer).

    PNG
    media_image5.png
    164
    362
    media_image5.png
    Greyscale

Hayashi does not disclose wherein an atomic ratio N/C of nitrogen to carbon, obtained by analyzing the anchor coat layer by X-ray photoelectron spectroscopy (XPS), being in a range of 0.11 to 0.35.
Ishii teaches a layer made from an acrylic resin ([0031]) and having an isocyanate group where the atomic number ratio of nitrogen to carbon N/C calculated by X-ray photoelectron spectroscopy (XPS) is in the range of 0.1 to 1.0, overlapping with that presently claimed, in order to ensure good flexibility of the layer ([0030]).
Hayashi and Ishii are analogous inventions in the field of anchor coat layers made from acrylic resins and containing an isocyanate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor coat layer of Hayashi to have an atomic number ratio of nitrogen to carbon N/C calculated by XPS in a range taught by Ishii, including values presently claimed, in order to provide an anchor coat layer having good flexibility (Ishii, [0030]).
Response to Arguments
Due to the amendment to claim 1, the 35 U.S.C. 103 rejections of claims 1 and 7-8 over Komori in view of Sasaoka, PubChem, and Ishii are withdrawn.
However, it is noted that claims 1 and 7-8, along with new claims 20-22, are now rejected under 35 U.S.C. 103 as being unpatentable over: Kuwagata in view of Ishii and Hayashi; and Hachisuka in view of Ishii, Sasaoka, Hayashi, and the evidence provided by PubChem as set forth above. Claims 1, 7, and 20-21 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Ishii as set forth above. Further, claims 20-22 are rejected under 35 U.S.C. 112(b) as set forth above. As such, no claims are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN A RICE/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787